Title: From George Washington to Wilson Miles Cary and George Nicholas, 15 November 1787
From: Washington, George
To: Miles, Wilson,Nicholas, George



Gentn
Mount Vernon November 15th 1787

A few days ago, the letter herewith sent from Mr Athawes, accompanying the will of our much esteemed and greatly to be lamented friend, the Honble George Wm Fairfax Esqr. came to my hands—on which melancholy occasion I sincerely condole with you.
The small package containing the watch (which is mentioned in the Will) and the two letters spoken of in Mr Athawes letter (one for Thomas Fairfax Esqr. and the other for Colo. Warner Washington) I have (presuming it would be your wish) forwarded to their respective addresses by safe conveyances.
However desirous I may be of giving unequivocal proofs of my respect for the deceased, and of my regard for, and attachment to the amiable lady he has left behind; yet, such is the peculiar situation of my own concerns so much are they deranged—and so much more attention is due to them occasioned by nine years absence and bad management than in my power to give them that it would be folly in the extreme in me, to undertake a fresh trust which I am Confident is not in my power to discharge agreeable either to the intention of the testator, or to the dictates of my own Judgment. In a word, from a variety of causes with the enumeration of which I shall not trouble you, I have not leizure to recover my own affairs (and some others which are involved with them) from that disordered state into which they have fallen. But if there are any friendly Offices in this part of the Country & within my reach in the discharge of which I can be useful, I shall have great pleasure in rendering them.
Having said thus much, it is unnecessary for me to add that the le[g]acy bequeathed me by the Will becomes a nullity.
Permit me to remind Mr Nicholas that there is an escruitore with many Papers belonging to the deceased in my possession many of them of great Value. They might be packed in a Trunk

and sent by the Stage to Richmond but a careful and responsible person ought to take charge of them. With the greatest esteem and regard. I am Gentn Yrs &c.

G. Washington

